DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is in response to the original filing of 01/30/2020.

Claims 1-9 are pending and have been considered below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first acquisition unit that acquires medical examination results”, “a second acquisition unit that acquires an optical image”, “a screen output control unit that controls an output of a medical examination result display screen”, “a selection unit that selects an important item” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See Specification ¶72: “the CPU 32A of the health management apparatus 10 functions as the first acquisition unit 45, the second acquisition unit 46, the selection unit 47, and the screen output control unit 48”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okusu et al. (US 2016/0081642, hereafter “Okusu”).

Regarding claim 1, Okusu discloses a health management apparatus comprising: 
a first acquisition unit that acquires medical examination results which are results of a medical examination of a pet (¶115, Fig. 11 65, 66, ¶121: radiation images 65 and 66, ¶95: radiation images are medical examination diagnostic data, ¶140: past radiation images); 
a second acquisition unit that acquires an optical image of the pet (¶115, Fig. 11 61, 64, ¶118-119: image of pet, ¶140); and 
a screen output control unit that controls an output of a medical examination result display screen including the medical examination results and at least one of the optical image or a schema diagram created on the basis of the optical image (¶116, Fig. 11: screen output includes radiation images and the optical image, ¶123, Fig. 11: 62b, 63b: further includes a schema created on basis of optical image of pet and user input, ¶140).  

Regarding claim 2, Okusu discloses the health management apparatus according to claim 1, further comprising: 
a selection unit that selects an important item from items of the medical examination on the basis of selection information stored in advance (¶123-126: user selection for directing important images), 
wherein the screen output control unit displays the important item in a display format different from a display format of other items on the medical examination result display screen (¶125: user menu options are displayed on the radiation images, Fig. 11, 62b, 63b).  

Regarding claim 3, Okusu discloses the health management apparatus according to claim 2, 
wherein the selection information is information related to normal ranges of numerical values of the items (¶112-113:  retrieved images based on input body ID from an electronic medical chart system), and 
the selection unit selects an item whose numerical value is out of the normal range as the important item (¶113: body ID can be manually input rather than electronically received thereby returning the user selection for important images/annotations).  

Regarding claim 4, Okusu discloses the health management apparatus according to claim 2, 
wherein the screen output control unit displays organs so as to be superimposed on least one of the optical image or the schema diagram and 
displays an annotation indicating an organ related to the important item on at least one of the optical image or the schema diagram (Fig. 11 62b, 63b: body part/organ schema is displayed as overlay/annotation).  

Regarding claim 5, Okusu discloses the health management apparatus according to claim 1, 
wherein the medical examination includes an image examination (¶130: long press yields closer image examination/retrieval, Fig. 14), and 
the screen output control unit displays a frame indicating an imaging region in the image examination (Fig. 14 65B, ¶132) so as to be superimposed on a part of a body of the pet drawn in at least one of the optical image or the schema diagram (¶132: overlay pass-through area of schema diagram, Fig. 20).  

Regarding claim 6, Okusu discloses the health management apparatus according to claim 5, 
wherein the screen output control unit displays a medical image obtained by the image examination as the medical examination results in a region different from the frame so as to be enlarged and reduced and changes a display size of the frame in operative association with the enlargement and reduction of the medical image (Fig. 14: 65A).  

Regarding claim 7, Okusu discloses the health management apparatus according to claim 5, 
wherein the screen output control unit displays a medical image obtained by the image examination as the medical examination results in the frame and changes transparency of at least one of the optical image or the schema diagram in the frame in response to an operation of a user (Fig. 33 : frame transparency).

Regarding claims 8 and 9, claim each recite limitations similar to claim 1, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Christiansen (US 2013/0173439) – pertains to remote veterinary analysis and consultation (Fig. 19-21)
Glossop (US 6,317,616) – pertains to facilitating image guided surgery (Fig. 1).
Ohashi et al. (US 2016/0073987) – pertains to veterinary radiographic imaging systems (Fig. 22-25).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179